     Case 6:21-cv-06060-SOH Document 5              Filed 08/04/21 Page 1 of 1 PageID #: 19




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

TOMMY BURDUE                                                                         PLAINTIFF

v.                                    Case No. 6:21-cv-06060

KEVIN CROSS and
SHERIFF ROBERT GENTRY                                                             DEFENDANTS

                                             ORDER

         Before the Court is the Report and Recommendation filed June 22, 2021, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 4).

Judge Bryant recommends that this case be dismissed with prejudice pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2). .

         Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 4) in

toto. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED, this 4th day of August, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
